Citation Nr: 9911129	
Decision Date: 04/22/99    Archive Date: 04/30/99

DOCKET NO.  94-38 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for a right knee 
disability, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for a left knee 
disability, currently evaluated as 10 percent disabling.

3.  Entitlement to a compensable evaluation for a left 
shoulder disability.

4.  Entitlement to an increased evaluation for 
spondylolisthesis, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from December 1971 to May 
1992.

This appeal arose from a May 1993 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA), 
Regional Office (RO), which granted service connection for a 
bilateral knee disability, a left shoulder disability and 
spondylolisthesis, each assigned a noncompensable evaluation.  
In January 1994, the veteran testified at a personal hearing 
at the RO.  In February 1994, the hearing officer increased 
the evaluation assigned to the veteran's right knee 
disability to 10 percent; the 0 percent assigned to the other 
disabilities was confirmed and continued.  This decision was 
promulgated by the RO in a rating decision issued that same 
month.  In April 1996, the disability evaluation assigned to 
the veteran's spondylolisthesis was increased to 10 percent; 
the other evaluations were continued.  In April 1997, the 
Board of Veterans' Appeals (Board) remanded this case for 
additional development.  Following compliance with this 
remand, the RO issued a rating decision in July 1998 which 
increased the disability evaluation assigned to the left knee 
disability to 10 percent; the remaining evaluations were 
confirmed.

The record does not show that the RO expressly considered 
referral of this case to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1995).  The United States Court of Veterans 
Appeals (Court) has recently held that the Board is precluded 
by regulation from assigning an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance; however, the 
Board is not precluded from considering whether referral to 
the appropriate first-line official is required.  The Board 
is still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  Moreover, the Court has also held 
that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only when circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218,227 (1995).  Having reviewed the record with these 
holdings in mind, the Board finds no basis for action on the 
question of the assignment of an extraschedular rating.

The issue of entitlement to an increased evaluation for the 
service-connected spondylolisthesis will be subject to the 
attached remand.


FINDINGS OF FACT

1.  The veteran's right knee disability is manifested by some 
tenderness over the anteromedial aspect, flexion to 135 
degrees with some discomfort, x-ray evidence of arthritis and 
some excess fatigability and incoordination.

2.  The veteran's left knee disability is manifested by some 
tenderness over the anteromedial aspect, flexion to 135 
degrees with some discomfort, x-ray evidence of arthritis and 
some excess fatigability and incoordination.

3.  The veteran's left shoulder disability is manifested by 
normal range of motion, with some subjective discomfort at 
the extremes of motion.


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation for the right 
knee disability have not been met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. Part 4, including §§ 4.1, 4.2, 
4.7, 4.10, 4.40, 4.45, 4.59, Codes 5003, 5257, 5260, 5261 
(1998).

2.  The criteria for an increased evaluation for the left 
knee disability have not been met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. Part 4, including §§ 4.1, 4.2, 
4.7, 4.10, 4.40, 4.45, 4.59, Codes 5003, 5257, 5260, 5261 
(1998).

3.  The criteria for a compensable evaluation for a left 
shoulder disability have not been met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. Part 4, including §§ 4.1, 4.2, 
4.7, 4.10, 4.31, 4.40, Code 5203 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claims are well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented claims 
which are plausible.  It is also found that all relevant 
facts have been properly developed.  The record is devoid of 
any indication that there are other records available which 
should be obtained.  Therefore, no further development is 
required in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1998).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned of the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).

VA has a duty to acknowledge and consider all regulations 
which are potentially applicable based upon the assertions 
and issues raised in the record and to explain the reasons 
used to support the conclusion.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  These regulations include, but are not 
limited to, 38 C.F.R. § 4.1, that requires that each 
disability be viewed in relation to its history and that 
there be an emphasis placed upon the limitation of activity 
imposed by the disabling condition, and 38 C.F.R. § 4.2 which 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.10 states that, in cases of 
functional impairment, evaluations are to based upon lack of 
usefulness, and medical examiners must furnish, in addition 
to etiological, anatomical, pathological, laboratory and 
prognostic data required for ordinary medical classification, 
full description of the effects of the disability upon a 
person's ordinary activity.  This evaluation includes 
functional disability due to pain under the provisions of 38 
C.F.R. § 4.40.  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decision based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

In evaluating a service-connected disability involving a 
joint rated on limitation of motion, the Board must also 
consider functional loss due to weakness, fatigability, 
incoordination or pain on movement of the joint under the 
provisions of 38 C.F.R. § 4.45 (1998).

Because the veteran has perfected an appeal as to the 
assignment of the initial ratings following the initial 
awards of service connection, the Board is required to 
evaluate all the evidence of record reflecting the period of 
time between the effective date of the initial grant of 
service connection until the present.  See Fenderson v. West, 
No. 96-947 (U.S. Vet. App. Jan. 20, 1999).

I.  Knee disabilities

FACTS

Right knee

The service medical records contained complaints of right 
knee pain in November 1973, which the veteran reported had 
begun in October 1973.  He continued to complain of right 
knee problems throughout service, and an arthroscopy was 
conducted in 1990.  This revealed evidence of an old tear.  

The veteran was examined by VA in October 1992.  This 
examination noted mild medial instability, although there was 
no subpatellar pain or crepitus.  No joint effusion was 
present.  Squatting and flexion appeared to be unrestricted, 
although there appeared to be some discomfort while 
performing these activities.  The pivot shift was negative 
and the Drawer sign was positive.  There was evidence of the 
spontaneous rupture of the quadriceps and rectus femoris 
muscles.  An x-ray was negative.

The veteran testified at a personal hearing at the RO in 
January 1994.  He stated that this knee displayed severe 
restriction of movement and would "lock up."  He described 
daily dislocation and instability, which required him to wear 
a brace with activity.  He commented that he would experience 
swelling around the back of the knee.

In January 1994, the veteran was seen by VA on an outpatient 
basis.  He complained of slight popping of the right knee.  
There was no deformity or tenderness but there was some 
medial instability.  In June 1994, the knee was stable to 
varus/valgus stress, the Lachman's sign was negative, while 
the McMurray's was positive.  An x-ray was negative.  On 
October 20, 1994, range of motion was noted to be from 0 to 
130 degrees.  The Lachman's, McMurray's and Drawer signs were 
all negative.  There was pain to varus/valgus stress.  

VA examined the veteran in April 1995.  He chief complaint 
was of knee pain.  The objective examination found no 
tenderness or swelling.  There was no subluxation or 
instability present.  Flexion was to 100 degrees with pain.  
An x-ray was interpreted as normal.  The diagnosis was 
degenerative arthritis.

Throughout 1996, VA outpatient treatment records confirmed 
that the veteran continued to complain of right knee pain.  
On April 15, he indicated that he had hurt his knee when he 
had slipped in the rain the previous night.  He stated that 
the knee and "popped out" and that he "popped it back in."  
The objective examination revealed a little swelling, with 
good range of motion.  On May 6, he was noted to walk with a 
slightly antalgic gait.  The McMurray's and patellofemoral 
compression tests were positive.  The assessment was possible 
tear, right knee.  On May 15, traumatic degenerative 
arthritis was diagnosed.

The veteran was examined by VA in July 1997.  He stated that 
he did not have any swelling, although he experienced pain 
every day.  The objective examination noted tenderness over 
the anteromedial aspect of the joint.  There was no swelling.  
Squatting was noted to cause some discomfort.  There was no 
subluxation or instability.  Flexion was to 135 degrees with 
some discomfort.  An x-ray revealed arthritic changes.  The 
diagnosis was degenerative arthritis.  The examiner commented 
that the veteran described having daily pain.  His knee joint 
displayed sone weakness and there was excess fatigability and 
incoordination.


Left knee

The veteran's service medical records revealed that he had 
been placed on profile for chondromalacia of the left patella 
in February 1972.  He injured this knee during a softball 
game in 1975 and in 1989 he underwent arthroscopic surgery.  
An October 1992 VA examination had found no lateral or medial 
instability, and no joint effusion.  An x-ray had been 
negative.

In January 1994, the veteran testified at a personal hearing 
at the RO.  He indicated that he wore a brace on the left 
knee with activities.  He claimed that he had some swelling 
around the back of the knee.

VA outpatient treatment records revealed that the veteran was 
seen in January 1994 for complaints of slight popping in the 
left knee joint.  The objective examination noted no 
deformity or tenderness.  In June 1994, the McMurray's and 
Lachman's signs were negative and the left knee was stable to 
varus/valgus stress.  There was some medial quadriceps 
atrophy.  The patellofemoral joint displayed crepitance.  On 
October 20, 1994 crepitance was again noted and range of 
motion was from 0 to 120 degrees.  The McMurray's, Lachman's 
and Drawer tests were negative.  There was pain to 
varus/valgus stress.

The veteran was examined by VA in April 1995.  His chief 
complaint was of knee pain.  The objective examination noted 
tenderness on the anterolateral and anteromedial aspects of 
the joint.  There was no swelling.  No subluxation or 
instability were present.  Flexion was to 100 degrees with 
pain.  An x-ray was interpreted as normal.  The diagnosis was 
degenerative arthritis.

VA examined the veteran in July 1997.  He indicated that he 
rarely experienced swelling in the left knee although he 
reported having pain on a daily basis.  The objective 
examination noted some tenderness over the anteromedial 
aspect.  There was no swelling and squatting caused some 
discomfort.  No deformity was present.  No subluxation or 
instability was found.  Flexion was to 135 degrees with some 
discomfort.  An x-ray showed arthritic changes.  The 
diagnosis was degenerative arthritis.  The examiner commented 
that the veteran had daily complaints of pain, as well as 
some weakness.  There was also some excess fatigability and 
incoordination present.


ANALYSIS

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints. Muscle spasm will 
greatly assist the identification. Sciatic neuritis is not 
uncommonly caused by arthritis of the spine. The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability. It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations. The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59 (1998).

Under the applicable criteria, degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, an 
evaluation of 10 percent is applied for each major joint or 
group of minor joints affected by limitation of motion (the 
knee is to be considered a major joint for the purpose of 
rating disability for arthritis.  See 38 C.F.R. § 4.45(f) 
(1998)).  These 10 percent evaluations are combined, not 
added, under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
Part 4, Code 5003 (1998).

In order to warrant a 20 percent evaluation, the evidence 
would have to show the presence of moderate impairment of the 
knees, including recurrent subluxation or lateral instability 
(38 C.F.R. Part 4, Code 5257 (1998)); flexion of the knee 
limited to 30 degrees (38 C.F.R. Part 4, Code 5260 (1998)); 
or extension of the knee limited to 15 degrees (38 C.F.R. 
Part 4, Code 5261 (1998)).

After a careful review of the evidence of record, it is found 
that that evidence does not support a finding of entitlement 
to an increased evaluation for either knee disability.  
Initially, it is noted that the VA examinations conducted in 
April 1995 and July 1997 specifically stated that there was 
no subluxation or lateral instability present in either knee 
joint.  Thus, since these conditions are not present, it 
cannot be argued that they result in moderate impairment of 
the knee joints so as to justify a 20 percent disability 
evaluation under 38 C.F.R. Part 4, Code 5257.  Moreover, 
there is no indication that either knee displays flexion 
limited to 30 degrees or extension limited to 15 degrees so 
as to warrant a 20 percent disability evaluation pursuant to 
38 C.F.R. Part 4, Codes 5260 and 5261.  Rather, the objective 
evidence indicates that the veteran suffers from degenerative 
arthritis in both knees (which has been confirmed by x-ray), 
which is painful and has resulted in a 5 degree loss of 
flexion bilaterally.  There was also some weakness, excess 
fatigability and incoordination present, although the 
objective examination found minimal actual loss of function.  
Since no further impairment has been demonstrated, it is 
found that the 10 percent disability evaluation currently 
assigned to each knee adequately compensates the veteran for 
his current degree of actual disability.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claims for increased 
evaluations for his service-connected right and left knee 
disorders.


II.  Left shoulder

The veteran's service medical records revealed that the 
veteran injured his left shoulder in April 1973.  He 
indicated that he had fallen while playing softball, twisting 
and dislocating his left shoulder joint.  This dislocation 
was reduced in the emergency room.  A VA examination 
performed in October 1992 noted a mild deformity of the left 
shoulder at the acromioclavicular (AC) joint.  Range of 
motion was full.

The veteran testified at a personal hearing in January 1994.  
He stated that he had difficulty raising his arm above his 
head.  He also indicated that he sometimes favored this 
shoulder.

VA examined the veteran in April 1995.  His chief complaint 
was of occasional left shoulder pain.  The objective 
examination revealed no tenderness about the shoulder.  
Internal and external rotation were to 90 degrees and 
abduction and flexion were to 180 degrees.  He complained of 
pain on external rotation.  An x-ray was normal.  The 
diagnosis was history of left shoulder separation.

The veteran was re-examined by VA in July 1997.  He indicated 
that he functioned satisfactorily, until he raised his arm 
over his head, at which time he would experience pain.  The 
objective examination found no tenderness and no apparent 
swelling.  Flexion and abduction were to 180 degrees and 
internal and external rotation were to 90 degrees.  He 
indicated that he had pain on the upper limits of flexion, 
abduction and external rotation.  An x-ray was negative.  The 
diagnosis was history of left shoulder separation.  The 
examiner noted that he had normal range of motion, although 
he complained when he lifted the arm high.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (1998).

Under the applicable criteria, a 10 percent evaluation 
requires malunion of the clavicle or scapula or nonunion 
without loose movement.  38 C.F.R. Part 4, Code 5203 (1998).  
A 20 percent evaluation would be warranted for limitation of 
motion of the arm when motion is possible to the shoulder 
level or midway between the side and shoulder level.  
38 C.F.R. Part 4, Code 5201 (1998).

After a careful review of the evidence, it is found that that 
evidence does not support a finding of entitlement to a 
compensable evaluation for the service-connected left 
shoulder separation residuals.  In the instant case, there is 
no evidence of malunion of the clavicle or scapula or 
nonunion without loose movement.  In fact, x-rays of the left 
shoulder obtained in April 1995 and July 1997 revealed that 
the veteran's left shoulder joint was completely normal.  
Moreover, his left arm displayed full range of motion during 
these examinations and not the limited motion required to 
justify a 20 percent evaluation (see above).  While the 
veteran reported during these examinations that the extremes 
of motion hurt, there were no objective manifestations of 
pain recorded by the examiner (such as wincing, grimacing, 
etc.).  Moreover, any subjective complaints of pain have 
clearly not affected the functioning of the shoulder joint, 
which was found to be normal.  Therefore, the evidence 
currently of record does not support a finding of entitlement 
to a compensable evaluation for the veteran's left shoulder 
disorder.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for a compensable 
evaluation for the service-connected left shoulder disorder.


ORDER

An increased evaluation for the service-connected right knee 
disorder is denied.

An increased evaluation for the service-connected left knee 
disorder is denied.

A compensable evaluation for the service-connected left 
shoulder disorder is denied.


REMAND

The veteran has contended that his service-connected 
spondylolisthesis is more disabling than the current 
disability evaluation would suggest.  He stated that he 
experiences daily low back pain, which radiates into the left 
lower extremity to the foot.  Therefore, he believes that an 
increased disability evaluation is warranted.

VA has a duty to assist the veteran in the development of all 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1994).  This includes the duty 
to obtain a VA examination which provides an adequate basis 
upon which to determine entitlement to the benefit sought.  
Littke v. Derwinski, 1 Vet. App. 90 (1991).  Examinations by 
specialists are recommended in those cases which present a 
complicated disability picture.  Hyder v. Derwinski, 1 Vet. 
App. 221 (1991).

In the instant case, it is noted that the veteran is service-
connected for spondylolisthesis, which is defined as 
"forward displacement of one vertebra over another, usually 
of the fifth lumbar over the body of the sacrum, or of the 
fourth lumbar over the fifth..."  See Dorland's Illustrated 
Medical Dictionary, 27th ed., page 1567 (1988).  The VA 
examination conducted in April 1995 diagnosed lumbar strain 
and the VA examination performed in July 1997 diagnosed 
degenerative disc disease (DDD), conditions for which the 
veteran is not currently service-connected.  These 
examinations do not indicate whether the diagnosed DDD is 
related to the service-connected spondylolisthesis, nor do 
they differentiate between those symptoms which are due to 
the DDD and which to the spondylolisthesis.  This information 
is needed before a final determination can be made as to the 
degree of severity of the disability caused by the service-
connected spondylolisthesis.

Under the circumstances of this case, it is found that 
additional assistance would be helpful, and this case will be 
REMANDED to the RO for the following:

1.  The RO should provide the veteran 
complete VA orthopedic and neurologic 
examinations by qualified physicians in 
order to ascertain the current nature and 
degree of severity of the veteran's 
service-connected spondylolisthesis.  The 
claims folder is to be made available to 
the examiners prior to the examinations, 
and they are requested to indicate in 
their reports that the file has been 
reviewed.  The examiners are asked the 
following questions:

	a) is the recently diagnosed DDD 
etiologically related to the service-
connected spondylolisthesis?;

	b) if the DDD is not related to the 
service-connected spondylolisthesis, can 
the examiners differentiate between those 
symptoms caused solely by the service-
connected spondylolisthesis and those 
caused by the DDD?

If the symptoms cannot be differentiated, 
the examiners should so state.

All indicated special studies deemed 
necessary should be accomplished.  A 
complete rationale for all opinions 
expressed should be provided.

2.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the foregoing 
development action has been conducted and 
completed in full.  If any development is 
incomplete, including if the requested 
examinations do not include all tests 
reports, special studies or opinions 
requested, appropriate corrective action 
is to be implemented.

In the event that the veteran's claim remains denied, in 
whole or in part, he and his representative should be 
provided an appropriate supplemental statement of the case, 
and an opportunity to respond, and the case should be 
returned to the Board for further appellate consideration if 
otherwise in order.  The appellant is free to furnish 
additional evidence while his case is in remand status.  
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals


 

